Appleton, C. J.
This is an action of assumpsit upon an accepted draft. After the plaintiff had made out his case the defendant offered to prove an agreement under the hand and seal of the plaintiff, after the maturity of the draft, to accept a certain percentage less than the amount of the draft, in payment thereof; and to transfer to some third person his debt on receipt of the same within a certain space of time; that the percentage agreed upon was tendered within the time limited, and that the plaintiff refused to accept the same, and brought this action.
The material question is whether these facts, if proved, would constitute a defence to the suit.
It is manifest they would not show payment. The plaintiff was to transfer his debt to. a person agreed upon. The debt to be assigned must exist. If the debt was to bo regarded by the parties as paid or discharged, it would cease to be a debt, and consequently would cease to be transferable. But as it was to be transferred, it is manifest that neither its payment nor its discharge was in the contemplation of the parties. It was to be held by the assignee for ulterior purposes.
Neither do the facts offered to be proved show accord and satisfaction. The agreement relied upon was executory. In Hawley v. Foote, 19 Wend., 517, it was held not a good plea of accord and satisfaction that the plaintiff agreed to accept the note of a" third person in discharge of the demand in suit, which on being tendered him, he refused to accept. “There has been no satisfaction,” observes Bronson, J., “the accord has not been executed, and the action is not barred.” Russell v. Lytle, 6 Wend., 390; Com. Dig., B. 4. It has been said that a different rule was laid *570down in Coit v. Houston, 3 Johns. Cas., 247, but the remark is not well founded. The question there was one of evidence, not of pleading. Thompson, J. said, “there were circumstances from which the jury might infer an actual acceptance at the place where the coal lay and that they were there at the risk of the plaintiff.” The plea of accord to be good, must show an accord not executory at some future time, but one executed. Cushing v. Wyman, 44 Maine, 121. A mere readiness to perform the accord, or tender of performance, will not suffice, and a plea of accord tendered has been held bad on demurrer. A plea of accord and satisfaction must allege not only a clear agreement or accord, but that it was executed by the acceptance of the matter agreed upon in satisfaction. Hearn v. Hiehl, 38 Penn., 147. The facts do not show a consummated payment. Mansur v. Heaton, 46 Maine, 346.
The tender, if there was one, cannot avail the defendant as it has not been brought into court.
The remedy of the defendant is upon his contract, if the plaintiff has failed to perform it. Exceptions overruled.
Walton, Barrows, Daneorth, Virgin and Peters, JJ., concurred.